DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
Claims 1-22 are allowed.
The following is an Examiner’s statement of reasons for allowance: Applicant's claims presented 07/05/2019 constitute the basis for the reasons of allowance as the current prior art of record, considered individually or in combination, fails to teach or reasonably suggest the claimed features of claims 1 and 22 structurally and functionally interconnected with other limitations in the manner as cited in the claims and dependent claims. Examiner notes that the current invention as disclosed in the independent claims is allowed in its entirety.  Each and every limitation working together in concert realizes the current claimed invention’s novelty.  No single limitation alone accomplishes the allowability of the inventive independent claim(s), rather each and every limitation of the claim(s) and their disclosed relationships are integral.  

None of the references, either singularly or in combination, teach or fairly suggest a method of completing a task, the task being of a given type of task, the method being executed at a server, the method comprising: receiving, by the server, an indication of a first result of the task having been completed by a human assessor, the human assessor having a quality score indicative of a reliability of the first result; executing, by the server, a machine learning algorithm (MLA) to complete the task by the MLA to generate a second result of the task, the MLA having a quality score indicative of a reliability of the second result; determining, by the server, a confidence level parameter indicative of a probability of the first result being correct, the determining the confidence level parameter being based on the first result, the second result, the quality score of the human assessor, and the quality score of the MLA; determining, by the server, whether the probability indicated by the determined confidence level parameter exceeds a pre-defined threshold probability; and in response to determining that the probability indicated by the determined confidence level parameter exceeds the pre-defined threshold probability, processing by the server the task as having been completed with the first result.

U.S. Patent Application Publication 2012/0005131 A1 to Horvitz et al. discloses a a method for combining human and machine intelligence to route and solve tasks with crowd sourcing. In FIG. 3, a routine 300 begins at operation 302, where the task distribution module 110 divides a large scale problem into the set of tasks 230. When the task distribution module divides the large scale problem into the set of tasks 230, the routine 300 proceeds to operation 304.  At operation 304, the task distribution module 210 sends at least one of the tasks 230 to the computer-based resources 206. The computer-based resources 206 may be configured to computationally analyze the task and generate computer-based guidance to solving the task. The computer-based resources 206 may also generate a first probability distribution based on the computer-based guidance. The probability distribution may include probabilities, each of which is associated with a potential solution to the task. At operation 310, the task distribution module 210 receives the human activity information 236 associated with the participants 218 from the human activity module 228. The activity information may include a number of tasks solved, an amount of time that the participants 218 are online, a dwell time between solving tasks, and other information indicating the level of activity of the participants 218 and their activity patterns related to solving tasks. For example, the human activity information 236 may indicate the availability and/or productivity of the human resources 204. At operation 316, the task distribution module 210 receives the solutions to the task from the selected participants in the participants 218 and generates a second probability distribution based on the human-submitted solutions to the task. At operation 318, the task distribution module 210 generates a global solution based on the first probability distribution and/or the second probability distribution. The task distribution module 210 may select a potential solution that surpasses a given threshold (e.g., 75% probability) in the first probability distribution and/or the second probability distribution. The task distribution module 210 may also determine that the task cannot be solved when one or more potential solutions fall below a given threshold in the first probability distribution and/or the second probability distribution. The task distribution module 210 may determine the global solution by utilizing the second machine-based model.

U.S. Patent Application Publication 2020/0327582 A1 to Fedorova et al. (commonly assigned to Yandex) discloses a method for determining a result of a task executed in a crowd-sourced environment. The method 800 can be executed by the server 102. The method 800 starts at step 802, where the receiving routine 202 acquires the data packet 122 from the respective electronic device 120 used by each human assessors 106 submitting a result to the task. The data packet 122 comprises a plurality of results 212 to the task that has been submitted by the plurality of human assessors 106. At step 804, based on the indication of the human assessors 106 that authored the result, the receiving routine 202 is configured to access the database 104 to retrieve the quality score 112 associated with each human assessor 106 of the plurality of human assessors 106 that authored the plurality of results 212. The receiving routine 202 is further configured to transmit the data packet 214 to the mapping routine 204. The data packet 214 comprises (i) the plurality of results 212 and (ii) the quality score 112 associated with the plurality of results 212. Step 806: Generating, by the Server, a Plurality of Vector Representations Comprising a Vector Representation for Each of the Results of the Plurality of Results. Step 812: Executing, by the Server, a Machine Learning (MLA) Algorithm Configured to Generate a First Confidence Parameter and a Second Confidence Parameter: The First Confidence Parameter Corresponding to a Probability of the First Subset Having a Vector Representation of a Correct Result of the Task, the First Confidence Parameter Being Generated Based on One or More Quality Scores Associated with the First Subset of the Plurality of Vector Representations; The Second Confidence Parameter Corresponding to a Probability of the Second Subset Having the Vector Representation of the Correct Result of the Task, the Second Confidence Parameter Being Generated Based on One or More Quality Scores Associated with the Second Subset of the Plurality of Vector Representations. At step 812, having clustered the plurality of vector representations, the clustering routine 206 is further configured to execute a machine learning algorithm (MLA) 220 trained to calculate a confidence parameter for each of the first cluster 402, the second cluster 404 and the third cluster 406. In some non-limiting embodiments of the present technology, the confidence parameter corresponds to a probability of a given cluster (the first cluster 402, the second cluster 404 and the third cluster 406) including a vector representation of a correct result of the task.

However, none of the above teach or fairly suggest the method of completing a task and associated with it the server as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK SARMA whose telephone number is (571)272-9887.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ABHISHEK SARMA/

Primary Examiner, Art Unit 2622